department of the treasury internal_revenue_service washington d c d commissioner government entities ovisiyniform issue list sep tep ra legend taxpayer a ira x date amount m bank h bank w dear this is in response to a letter dated date and as supplemented by letters dated date and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code ‘the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a maintained an individual_retirement_account ira ira x at bank w taxpayer a age asserts that on date she received a distribution of amount m from ira x and that her failure to accomplish a rollover of amount m within the 60-day period prescribed by sec_408 of the code was due to an error by a representative of bank h in not following the instructions of taxpayer a taxpayer a further represents that amount m has not been used for any other purpose taxpayer a represents that certificates of deposit cd's held in ira x matured on date and on the same day taxpayer a received a check from bank w in amount m which was from the maturing cds on date taxpayer a went to bank h with the intent to rollover amount m to a rollover ira she met with a representative of bank h and expressed her intention and desire to roll over amount m into ira certificates of deposit and instructed the representative of bank h to complete a rollover as soon as possible to avoid income_tax on the distribution however contrary to taxpayer a’s instructions the bank h representative placed the amount m check into non-ira cds taxpayer a left the bank assuming she had completed a rollover of amount m taxpayer a did not learn of the bank h error until her tax preparer notified her of the taxable_distribution at the time of her income_tax preparation amount m remains in the bank h non-ira cds pending guidance from the service in response to this ruling_request based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount m sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 page sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that - occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a rollover of amount m within the 60-day period prescribed by sec_408 of the code was due to an error by a representative of bank h in not following the instructions of taxpayer a therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount m from ira x pursuant to this ruling letter taxpayer a is granted a period of days from the date of the issuance of this letter_ruling to make a rollover_contribution of amount m to one or more rollover iras provided all other requirements of code sec_408 except the 60-day requirement are met page with respect to such contribution amount m will be considered a valid rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions please contact sincerely yours laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
